Citation Nr: 1015800	
Decision Date: 04/29/10    Archive Date: 05/06/10

DOCKET NO.  00-06 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder (other than posttraumatic stress disorder (PTSD)), 
including loss of memory, anxiety, sleep problems, and 
irritability, to include as due to undiagnosed illness.

2.  Entitlement to service connection for a respiratory 
disorder, to include as due to undiagnosed illness.

3.  Entitlement to service connection for a cardiovascular 
disorder, to include as due to undiagnosed illness.

4.  Entitlement to service connection for fatigue, including 
weight loss, leg cramps, dizziness, and joint pains, to 
include as due to undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans
ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran served on active duty from January 1958 to 
January 1960, and had active duty in the National Guard from 
January 3, 1991 to June 20, 1991, with service in Southwest 
Asia from February 10, 1991 to May 29, 1991.  He also had an 
unverified period of service in the National Guard beginning 
in 1976.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico, in March 1996 and August 1997, which denied the 
claims.  

The Board remanded the claims in December 2007 for additional 
development and to address due process concerns.  More 
specifically, the Board directed the RO to schedule the 
Veteran for appropriate examinations and to issue an updated 
supplemental statement of the case (SSOC) if the decisions 
remained adverse to the Veteran.  Review of the claims folder 
reveals that the examinations requested in conjunction with 
the claims for a psychiatric disorder other than PTSD and a 
respiratory disorder were conducted, by the RO did not issue 
an updated SSOC that addressed these claims, and when 
contacted by the Board, the RO indicated that service 
connection for these claims had not been established.  As the 
Board's decision below grants these claims, there is no 
prejudice in proceeding without the requested SSOC.  See 
38 C.F.R. §§ 19.31, 20.1304 (2009).  

The issues of entitlement to service connection for a 
cardiovascular disorder, to include as due to undiagnosed 
illness, and for fatigue, including weight loss, leg cramps, 
dizziness, and joint pains, to include as due to undiagnosed 
illness, are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.

FINDING OF FACT

The medical evidence of record establishes that the Veteran's 
psychiatric disorder diagnosed as a generalized anxiety 
disorder, and his respiratory disorder diagnosed as chronic 
obstructive pulmonary disease (COPD), are etiologically 
related to active service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a generalized 
anxiety disorder have been met.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2009).  

2.  The criteria for service connection for COPD have been 
met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.304 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSIONS

To establish service connection for a claimed disability, the 
evidence must demonstrate that a disease or injury resulting 
in current disability was incurred during active service or, 
if pre-existing, was aggravated therein.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2009).  

That an injury or disease occurred in service is not enough; 
there must be chronic disability resulting from that injury 
or disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b) (2009).  Service 
connection may also be granted for any injury or disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease or 
injury was incurred in service.  38 C.F.R. § 3.303(d) (2009).

Certain chronic diseases, including psychoses, may be 
presumed to have been incurred during service if they become 
disabling to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309 (2009).

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004).  

Under legislation specific to Persian Gulf War Veterans, 
service connection may be established for a qualifying 
chronic disability resulting from an undiagnosed illness that 
became manifest during active service in the Southwest Asia 
Theater of operations during the Persian Gulf War or to a 
degree of 10 percent or more during a specific presumption 
period.  38 U.S.C.A. § 1117 (West 2002); 38 C.F.R. § 
3.317(a)(1)(i) (2009).  

The term "qualifying chronic disability" means a chronic 
disability resulting from any of the following (or any 
combination of any of the following): (A) an undiagnosed 
illness; (B) a medically unexplained chronic multi-symptom 
illness (such as chronic fatigue syndrome, fibromyalgia, and 
irritable bowel syndrome) that is defined by a cluster of 
signs or symptoms; (C) any diagnosed illness that the 
Secretary determines in regulations prescribed under 
subsection (d) warrants presumptive service-connection.  38 
U.S.C.A. § 1117(a)(2) (West 2002) and 38 C.F.R. § 
3.317(a)(2)(i) (2009).

Service connection for a disability due to an undiagnosed 
illness requires that such disability, by history, physical 
examination, and laboratory tests, cannot be attributed to 
any known clinical diagnosis.  See 38 C.F.R. § 
3.317(a)(1)(ii) (2009).  There cannot be any affirmative 
evidence that relates the undiagnosed illness to a cause 
other than being in the Southwest Asia Theater of operations 
during the Persian Gulf War.  See 38 C.F.R. § 3.317(c) 
(2009).  If signs or symptoms have been attributed to a known 
clinical diagnosis, service connection may not be provided 
under the specific provisions pertaining to Persian Gulf 
Veterans.  VAOPGCPREC 8-98 (Aug. 3, 1998).

In addition, there must be objective indications of a chronic 
disability resulting from an illness or combination of 
illnesses manifested by one or more signs or symptoms such as 
fatigue, signs or symptoms involving the skin, headache, 
muscle pain, joint pain, neurological signs or symptoms, 
neuropsychological signs or symptoms, signs or symptoms 
involving the respiratory system (upper or lower), sleep 
disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, and 
menstrual disorders.  38 C.F.R. § 3.317(a)(1)(b) (2009).  
There must be objective signs that are perceptible to an 
examining physician and other non-medical indicators that are 
capable of independent verification.  There must be a minimum 
of a six-month period of chronicity.  38 C.F.R. § 
3.317(a)(2)(3) (2009).

Compensation shall not be paid, however, if there is 
affirmative evidence that an undiagnosed illness was not 
incurred during active military, naval or air service in the 
Southwest Asia Theater of Operations during the Persian Gulf 
war; or if there is affirmative evidence that an undiagnosed 
illness was caused by a supervening condition or events that 
occurred between the appellant's most recent departure from 
active duty in the Southwest Theater of Operations during the 
Persian Gulf war and the onset of the illness; or if there is 
affirmative evidence that the illness is the result of the 
appellant's own willful misconduct or the abuse of alcohol or 
drugs.  38 U.S.C.A. § 1117 (West 2002); 38 C.F.R. § 3.317(c) 
(2009).

As noted in the Introduction, the Veteran served in the 
Southwest Asia Theater of Operations.  Therefore, he 
qualifies for consideration for presumptive service 
connection for disabilities resulting from undiagnosed 
illness or unexplained chronic multi-symptom illness.  

The Veteran seeks service connection for a psychiatric 
disorder and a respiratory disorder.  He reports a nervous 
condition and respiratory failure and contends these problems 
began during his service in the Persian Gulf War while 
stationed in Saudi Arabia.  The Veteran indicates that he 
received in-service and post-service medical and psychiatric 
treatment for these problems.  See VA Form 21-526 received 
July 1994; February 1997 VA Form 21-4138; January 2000 VA 
Form 9; statement in support of claim received December 2001.  

Several lay statements have been submitted in support of the 
Veteran's claim for a psychiatric disorder, which report that 
the Veteran received medical attention while in service for 
an emotional crisis and as a result of high stress.  See 
statements received December 2001 from J.M.R.C. and M.A.G.G.  

Review of the Veteran's service treatment records reveal that 
he complained of chest tightness and a cough in January 1991, 
at which time he was diagnosed with an upper respiratory 
infection.   The following month, the Veteran reported 
feeling weak, losing weight, chest discomfort, and dizziness 
and complained of fatigue, shortness of breath, and a cough 
in the morning.  The assessment was a cold.  In May 1991, the 
Veteran complained of shortness of breath and approximately 
one week later, he complained of anxiety, with which he was 
assessed.  The Veteran was evaluated with complaints of 
anxiety and irritability in June 1991 and diagnosed with a 
phase of life problem.  During an August 1994 examination, 
presumably conducted in conjunction with the unverified 
period of service in the National Guard reported above, the 
Veteran reported chronic or frequent colds, shortness of 
breath, frequent trouble sleeping, depression or excessive 
worry, and nervous trouble of any sort.  He noted that each 
symptom began after he returned from the Persian Gulf.  See 
report of medical history.  

The post-service medical evidence of record reveals that the 
Veteran has received psychiatric treatment and treatment for 
respiratory problems; he has been diagnosed with several 
disorders, to include adjustment disorder with anxiety, mild 
COPD, dysthymia with anxiety and hypochondriasis features, 
panic disorder, allergic cough, and acute bronchitis.  See VA 
treatment records and VA compensation and pension (C&P) 
examination reports.  

Pursuant to the Board's December 2007 remand, the Veteran 
underwent a respiratory system VA C&P examination in June 
2009.  Following a history and medical examination, the 
Veteran was diagnosed with COPD.  The examiner reported 
reviewing all available files, including service treatment 
records, and indicated that they show the Veteran reported 
respiratory complaints while on active duty and that 
afterwards, he was diagnosed with COPD and started on 
treatment.  It was the examiner's opinion that the Veteran's 
current COPD was at least as likely as not first manifested 
by respiratory symptoms the Veteran reported while in 
service.  

The Veteran also underwent a mental disorders VA C&P 
examination in July 2009 as instructed in the Board's remand.  
Following a history and mental status examination, an Axis I 
diagnosis of generalized anxiety disorder was made.  The 
examiner reported that as per the claims folder, the symptoms 
associated with severe anxiety disorder had been present 
since military service and that the Veteran had been treated 
during service for anxiety.  The examiner noted that the 
condition was not due to, related to, or aggravated by the 
use of alcohol, medical condition, or any other substance.  
It was the examiner's opinion that the diagnosed psychiatric 
disorder was caused by military service.  

In light of the opinions provided during the June 2009 
respiratory systems examination and the July 2009 mental 
disorders examination, and resolving all reasonable doubt in 
the Veteran's favor, the Board finds that service connection 
for a generalized anxiety disorder and COPD is warranted.  38 
C.F.R. §§ 3.102, 3.303, 3.304.

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  As the 
above claims have been granted, the duty to notify and assist 
has been met to the extent necessary.  




ORDER

Service connection for a generalized anxiety disorder is 
granted.  

Service connection for COPD is granted.  


REMAND

Unfortunately, another remand is required in regards to the 
remaining claims.  Although the Board sincerely regrets the 
additional delay, it is necessary to ensure that there is a 
complete record upon which to decide the Veteran's claims so 
that he is afforded every possible consideration.  Such 
development would ensure that his due process rights, 
including those associated with 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002), and 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2009), are met.

When the Veteran filed his original claim, he reported 
service in the Puerto Rico National Guard from 1976 until the 
present.  See VA Form 21-526 received July 1994.  During a 
March 1997 VA PTSD C&P examination, he reported that he 
served in the Puerto Rico National Guard for 20 years.  As 
noted in the introduction above, this reported period of 
service in the National Guard has not been verified.  This 
must be accomplished on remand.  

If verification of the Veteran's National Guard service is 
accomplished, and if any medical records from this period of 
service are obtained, the claims folder must be sent to the 
VA examiner who conducted the June 2009 VA C&P heart 
examination for review and an addendum opinion.  This is 
especially important given the diagnosis of arterial 
hypertension made by the June 2009 VA examiner and 
accompanying opinion regarding etiology.  

The Board remanded the Veteran's claim for service connection 
for fatigue, including weight loss, leg cramps, dizziness, 
and joint pains, to include as due to undiagnosed illness, in 
pertinent part for him to undergo a VA C&P examination.  The 
Board instructed the examiner to state whether it is at least 
as likely as not that the claimed symptoms (fatigue, weight 
loss, leg cramps, dizziness, and joint pains) can be ascribed 
to any known clinical diagnoses, and, if not, whether it is 
at least as likely as not that the Veteran has an undiagnosed 
illness primarily manifested by signs or symptoms involving 
fatigue, weight loss, leg cramps, dizziness, and joint pains, 
including a medically unexplained chronic multisymptom 
illness, such as chronic fatigue syndrome or fibromyalgia, as 
a consequence of his service in the Persian Gulf War.  The 
examiner also asked to state whether it is at least as likely 
as not that any current disability manifested by fatigue, 
weight loss, leg cramps, dizziness, and joint pains had its 
onset during active service or is related to any in-service 
disease or injury.  A remand by the Board confers on the 
claimant, as a matter of law, the right to compliance with 
the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).

Review of the claims folder reveals that the Veteran 
underwent a VA C&P chronic fatigue syndrome examination in 
June 2009.  At that time, in the portion of the examination 
report where a diagnosis is listed, the examiner stated that 
the Veteran did not meet the criteria for chronic fatigue 
syndrome and that he had other types of medical problems that 
cause weakness.  In an August 2009 addendum, the examiner 
reported reviewing the claims folder, referred to the June 
2009 examination, and again indicated that the Veteran did 
not meet the criteria for chronic fatigue syndrome.  While 
the VA examiner did address the first part of the Board's 
instructions, namely by addressing that the Veteran did not 
have chronic fatigue syndrome, a known clinical 
diagnosis/unexplained chronic multisymptom illness, the VA 
examiner failed to state whether it is at least as likely as 
not that the Veteran has an undiagnosed illness primarily 
manifested by signs or symptoms involving fatigue, weight 
loss, leg cramps, dizziness, and joint pains, as a 
consequence of his service in the Persian Gulf War or whether 
it is at least as likely as not that any current disability 
manifested by fatigue, weight loss, leg cramps, dizziness, 
and joint pains had its onset during active service or is 
related to any in-service disease or injury.  This must be 
accomplished on remand.  

As the claims must be remanded, recent VA treatment records 
should also be obtained.  

The Veteran is hereby notified that it is his responsibility 
to report for any scheduled examination and to cooperate in 
the development of the case, and that the consequences of 
failing to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2009).

Accordingly, the case is REMANDED for the following action:

1.  Verify the dates and types of the 
Veteran's service in the Puerto Rico 
National Guard from the appropriate 
source.  Complete copies of the Veteran's 
service treatment records, to include any 
clinical records, and service personnel 
records, should also be obtained for any 
National Guard service.  If no records 
can be found, indicate whether the 
records do not exist and whether further 
efforts to obtain the records would be 
futile.  Document all efforts made in 
this regard.  

2.  Obtain the Veteran's treatment 
records from the VA Medical Center in San 
Juan, and the VA outpatient clinic in 
Ponce, dated since May 2006.  

3.  Thereafter, return the claims file 
and a copy of this remand to the VA 
examiner who conducted the June 2009 
chronic fatigue syndrome examination.  
The examiner should be asked to review 
the claims folder.

The examiner must provide an opinion as 
to whether it is at least as likely as 
not (i.e., probability of 50 percent or 
greater) that the Veteran has an 
undiagnosed illness primarily manifested 
by signs or symptoms involving fatigue, 
weight loss, leg cramps, dizziness, and 
joint pains, as a consequence of his 
service in the Persian Gulf War.  

The examiner must also indicate whether 
it is at least as likely as not that any 
current disability manifested by fatigue, 
weight loss, leg cramps, dizziness, and 
joint pains had its onset during active 
service or is related to any in-service 
disease, event,+ or injury.  

If the June 2009 VA examiner is not 
available, or if the requested opinion 
cannot be given without further 
examination of the Veteran, a new VA 
examination should be scheduled.  

The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.

4.  Thereafter, and if the Veteran's 
National Guard service is verified and 
any additional treatment records are 
obtained, return the claims file and a 
copy of this remand to the VA examiner 
who conducted the June 2009 heart 
examination.  The examiner should be 
asked to review the claims folder.  

The examiner is asked to provide an 
opinion as to whether it is at least as 
likely as not (i.e., probability of 50 
percent or greater) that the Veteran's 
arterial hypertension is related to 
service, to include the period of service 
in the National Guard.

The examiner must provide a comprehensive 
report including complete rationale for 
all opinions and conclusions reached.  

If the requested opinion cannot be given 
without further examination of the 
Veteran, an appropriate VA examination 
should be scheduled.  

5.  Review the claims folder and ensure 
that all of the foregoing development 
actions have been conducted and completed 
in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  Specific attention 
is directed to the examination addendum 
report(s).  If the requested report(s) 
do(es) not include an adequate response 
to the specific opinion(s) requested, the 
report(s) must be returned for corrective 
action.

6.  Finally, readjudicate the claims.  If 
the benefits sought on appeal remain 
denied, the Veteran and his 
representative should be provided a 
supplemental statement of the case 
(SSOC), and given an opportunity to 
respond, before the case is returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the U.S. Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2009).


______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


